Per Curiam :
The complaint asks to recover the reasonable value óf legal services rendered to the defendant by -the plaintiff’s assignor at her request.'
The answer is a general denial and an allegation that all legal services ever rendered to her, or any services of any kind rendered to. her, by the said John R. Joslyn have been fully paid for by this defendant.” This is not an allegation of payment for the services specified in the complaint, since the answer denies such services, instead of admitting them, and thus necessarily refers to other services for which the plaintiff does not seek to recover. Hence no bill of particulars w.as needful.
The order-should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
All. concurred.
- Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.